DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-16, 18-22 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose:
Claim 4:
“at least one fryer basket transfer station adapted to hold a plurality of fryer Attorney Docket: MIS009US Page 3 of 11 baskets within reach of the robotic arm; and a processor operable to instruct the robotic arm, gripper assembly and agitator assembly based on input from the at least one sensor or camera to: grab the fryer basket containing a basket of uncooked food items; move the fryer basket of uncooked food items into the fryer to cook; to recognize clumping of food items during the cooking step and if the food items are clumped, to shake the gripper assembly and fryer basket to de- clump the food items; and remove the fryer basket of food items from the fryer; and 
wherein the at least one fryer basket transfer station comprises an angled table and stop for each of said fryer basket to be registered.”; 
Claim 10:
 a skimmer; 
at least one sensor or camera; and Attorney Docket: MIS009US Page 5 of 11 
a processor operable to instruct the robotic arm, gripper assembly and agitator assembly based on input from the at least one sensor or camera to: 
grab the fryer basket containing a basket of uncooked food items; move the fryer basket of uncooked food items into the fryer to cook; shake the gripper assembly and fryer basket; and remove the fryer basket of food items from the fryer; and 
to command the gripper assembly to grasp and to manipulate the skimmer through the oil in the fryer to collect debris, and to move the skimmer and debris thereon to a waste receptacle, and to transfer the debris to the waste receptacle.”;
Claim 13:
“a gripper assembly coupled to the distal portion for securely grasping a fryer basket; an agitator assembly mounted between the gripper and the distal portion of the robotic arm, the agitator assembly operable to shake the gripper assembly without substantially shaking the robotic arm; at least one sensor or camera; and a processor operable to instruct the robotic arm, gripper assembly and agitator assembly based on input from the at least one sensor or camera to: grab the fryer basket containing a basket of uncooked food items; move the fryer basket of uncooked food items into the fryer to cook; shake the gripper assembly and fryer basket; and remove the fryer basket of food items from the fryer; and  
a utensil adapter assembly coupled to a handle of the fryer basket, and the utensil adapter assembly comprises a target for the gripper assembly to clamp.”;



“a processor operable to instruct the robotic arm, gripper assembly and agitator assembly based on input from the at least one sensor or camera to: 
grab the fryer basket containing a basket of uncooked food items; 
move the fryer basket of uncooked food items into the fryer to cook; 
shake the gripper assembly and fryer basket; and 
remove the fryer basket of food items from the fryer; and  
a roller enabled latching assembly to removably secure the robotic arm to a floor, and wherein the latching assembly further includes a self-lift mechanism to elevate the base of the robotic arm for rolling when actuated.”;
Claim 16:
“the method comprises: 
grabbing the fryer basket containing the fryer basket of uncooked food items; 
cooking the food items by moving the fryer basket of uncooked food items into the fryer; 
automatically recognizing clumping of the food items during the cooking step based on input from a camera or sensor and a programmed processor operable to locate and recognize clumping of the food items, and if clumped to shake the fryer basket to de-clump the food items, and wherein the method further comprises isolating vibrations generated by the shaking of the fryer basket from the plurality of links and joint of the robotic arm.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571 270 3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/RONNIE M MANCHO/            Primary Examiner, Art Unit 3664